Elandrau, J.
I fully concur in the opinion delivered by the Chief Justice in this case. The only question properly before us for decision, is the present right of possession in the mortgaged premises as between the representatives of the mortgagor, and the purchaser at the mortgage sale. No question of redemption, either under the law in force at the time of the execution of the mortgage, or that subsequently passed in 1860, can arise, as the premises were sold in August last, very much less than a year ago, a period within which the right to redeem is conceded to exist under either law, and at all events. The right of the mortgagor to hold possession, and the terms under which he may exercise such right after sale, *497and pending the time allowed him to redeem, are within the power of the Legislature to grant and regulate. Bassett vs. Stone, July Term, 1860. As the law on this subject stood at the commencement of this action, the right of possession was in the representatives of the mortgagor. The action should, therefore, have been dismissed by the Justice, and the District Court erred in affirming a judgment rendered for the Plaintiff.
For the reasons assigned by the Chief Justice, I deem it proper that we should express our views concerning the effect of the law of 1860, which extends the time for redemption upon mortgage sales from one to three years upon mortgages executed prior to its passage.
A mortgage which is simply a sale of the land by the mort" gagor to the mortgagee, upon the condition that the sale shall be avoided by the payment of money, or the performance of any other act at a given time, and to become absolute upon the failure of the mortgagor to perform the condition, is made subject to the power of a Court of Chancery, either to relieve against the forfeiture, and permit a redemption to be made, or to declare the forfeited estate absolute in the mortgagee, or order a sale of the land for the payment of the debt, as equity and the circumstances of the case may demand; and under such an instrument the court is not confined to ordering the sale of .an estate in fee in the land, but may direct the sale of an estate for life or any less estat^, the value of which will satisfy the claim on the land. Therefore, as to such instruments, a statute which declares that in all sales made upon the foreclosure of mortgages, the mortgagor, or others, shall have a given time to redeem the land after sale, only restricts the powers of the Court of Chancery when it decrees a sale, and does not infringe upon the contract in any manner, either as to its terms or spirit. An act which should go to the extent of prohibiting sales to be ordered at all under such instruments, and direct a strict foreclosure in all cases, would, instead of impairing the obligation of the contract, be executing it in strict accordance with its terms.
When a mortgage contains a power authorizing the mortgagee on default to sell any particular estate in the land to satisfy the debt, such power is not only part of the contract, *498but a very important and valuable part of it, and the Legislature cannot in any manner impair its force or obligation. If a mortgage, containing a power to sell an estate in fee, or a lesser estate on default, is executed pending the operation of a statute allowing a redemption to be made within one year after the sale takes place, the power is, of course, qualified by the statute, and any estate sold under the power must be subject to such right if the statute is’ in force at the time of the sale ; but the Legislature cannot lessen the nature of the estate which the mortgagee is empowered to sell, either by direct provision to that effect, or by increasing the period within which the land may be redeemed. The statute of 1860 does not in any manner operate upon the remedy by which the contract is to be enforced, but directly changes the nature of the estate which the mortgagee may sell, from one, absolute after one year, if not redeemed, to one qualified by the right in others to defeat it by redemption at any time within three years — a very different and much less valuable interest. It would be no more objectionable to change a power to sell an estate in fee into a power to sell an estate for life, or to reduce the latter into a power to sell an estate for years, either of which would be an unwarrantable interfererce with the contact of the parties.
The manner in which such sales shall be made as to notice, &c., is subject to legislative control if a reasonable remedy is given; but that, as has been shown above, is a very different matter from changing the estate which the mortgagee is authorized to sell under his power. Eor the reasons above, I do not think the Act of 1860, allowing three years time to redeem after sale, can apply to sales made under powers such as are usually inserted in mortgages of real estate which were executed prior to its passage, while it may apply to sales made by order of a Court of Equity, under mortgages executed before it took effect.
There is no constitutional guaranty that is more valuable to the citizen than that which secures to him the inviolability of his contract rights. There is none more liable to legislative encroachment consequent upon financial fluctuations and popular excitements. It is the imperative duty of the courts *499to guard the Constitution in its integrity with jealous solicitude and unwavering resolution, and by preserving it unimpaired, confer a permanent benefit upon the whole State, even at the temporary inconvenience of some of its subjects.